Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				          DETAILED ACTION
					    REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 11, 12, 17, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claims 3, 4, 11, 12, 18 and 20 recite the broad recitation first compound, and the claims also recite “including”. “specifically ---” and “more specifically----” (in lines 3 and 6-7 of claim 3, in lines 5 and 7-8 of claim 4, in lines 3 and 6 of claim 11, in lines 5 and 7-8 of claim 12, in line 12 of claim 18 and in line 2 of claim 20) which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 4 and 12 further recite “such as ---” in lines 2 and 6 which is indefinite since such would be an expression of a range within a range.
Also, the recited “the polymeric first compound can have a molecular weight” of claims 3 and 11 is indefinite since it is directed to a possibility, not to a requirement. 
The recited step of forming an adhesive having adhesive properties when wet of claim 9 is confusing since the recited method would yield two compounds in an aqueous solvent.  Thus, the adhesive obtained by the method would be already wet absent further limitations.  Further, the recited step of forming an adhesive having adhesive properties when wet of claim 9 would imply a dry adhesive and thus the recited optional drying step of claim 17 would improperly broaden scope of claim 9.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9, 11, 12, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al. (WO 2018/045905, March 15, 2018 which is equivalent to Shi et al. (US 2019/0062462 A1)). 
The examiner points out US for the English translation of WO.
Shi et al. teach an adhesive for a tissue defect such as a bond defect in [0001-0003].
Shi et al. teach dried scaffold material obtained from a mixture of 3.5 wt.% chitosan and 0.1 wt,% PDA particles (polydopamine) in [0066] and the dried scaffold would be expected to have adhesive properties when wet since it comprises the same component recited in the instant claims 1, 3, 4, 9, 11, 12, 19 and 20
Shi et al. teach dried scaffold material obtained from a mixture of chitosan and polydopamine in [0066] and the dried scaffold would be expected to have adhesive properties when wet since it comprises the same component recited in the instant claim 1.  Thus, the instant invention lacks novelty.
 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2014/0311673 A1) in view of Antoni et al. (US 9,272,075) and/or WO 2011/005258 A1 (Jan. 13, 2011).
Zhao et al. teach a mixture of an adhesive material and a hydrophilic polymer such as alginate, chitosan and polyurethane having a molecular weight of 200 Da to 2,000 kDa or at least 1,000 Da in [0043] meeting the recited second compound of claims 1, 4, 9 and 12 and molecular weight of claims 4 and 12.
Zhao et al. teach that the adhesive material comprises one or more catechol functional groups such as dopamine in [0041] and the more than one catechol functional groups would make the recited three or more 1,2-dihydroxybenzene groups of claims 1 and 9 and polydopamine of claim 3 and 11 obvious.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Figures 1, 2, 3a, 3b and 3c and [0020-0024] show a film/layer used in water as the adhesive which would meet claims 7, 8, 15 and 17.  The recited method of claim 17 are well-known for making a film.  The recited thickness of claim 18 for the film/layer taught by Zhao et al. would have been obvious to one skilled in the art since changes in size are not inventive.  In re Rose, 220 F.2d 459, 463, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984).
Zhao et al. further teach various applications such as repairing wet tissues (i.e., bio-application) in [0003] which would meet the recited intended use of claim 20.
The recited ratio of claims 2 and 10 for the mixture of an adhesive material and a hydrophilic polymer of Zhao et al. would have been obvious to one skilled in the art and see the following.  When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Zhao et al. further teach employing oxidizing agent such as NaI04 in claim 11 which would meet the recited metal-halide salt of claims 5, 6, 13 and 14.
Utilization of polydopamine as a part of adhesives is well-known in the art as taught by lines 21-37 at col. 2 of Antoni et al.  Antoni et al. further teach various hydrophilic polymers such as poly-N-vinylpyrrolidone, polyvinyl alcohol, polyacrylic acid and polyacrylamide at col. 11, lines 3-19.
WO teaches polydopamine having more than three 1,2-dihydroxybenzene groups in Figure 1 and various repeating units of the dopamine would make the recited molecular weight of claims 3 and 11 obvious.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to obtain an adhesive comprising a mixture of a hydrophilic polymer and an adhesive material such as the polydopamine taught by Antoni et al. and/or WO in Zhao et al. since Zhao et al. teach utilization of the adhesive material comprising one or more catechol functional groups such as dopamine which would encompass the polydopamine taught by Antoni et al. and/or WO absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2014/0311673 A1) in view of Antoni et al. (US 9,272,075) and/or WO 2011/005258 A1 (Jan. 13, 2011), and further in view of WO 2010/091300 or Shi et al. (WO 2018/045905, March 15, 2018 which is equivalent to Shi et al. (US 2019/0062462 A1)).
Zhao et al. further teach employing oxidizing agent comprising Fe3+ in claim 12.
WO 2010 teaches utilization of FeCl3 for oxidation/crosslinking in [013].
Shi et al. further teach calcium chloride (CaCl2) as a crosslinker in [0041] of US.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the FeCl3 taught by WO 2010 or CaCl2 taught by Shi et al. in Zhao et al., Antoni et al. and/or WO 2011 thereof since Zhao et al. further teach employing oxidizing agent comprising Fe3+ (claim 12) and multivalent cations (claim 11) which would encompass the FeCl3 taught by WO 2010 and CaCl2 taught by Shi et al. absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2014/0311673 A1) in view of Antoni et al. (US 9,272,075) and/or WO 2011/005258 A1 (Jan. 13, 2011), and further in view of Lee et al. (US 9,433,699).
Further as to optional molecular weights of polydopamine of claims 3 and 11 which is well-known in the art. 
Lee et al. teach the polydopamine having a molecular weight of 10,000-1,000,000 Da or 50,000-200,000 Da at col. 5, lines 4-24 which would overlap the recited molecular weight.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the polydopamine having a molecular weight of 1,000-100,000 Da falling within scope of Lee et al. in Zhao et al., Antoni et al. and/or WO thereof since Zhao et al. further teach the adhesive material comprises one or more catechol functional groups encompassing the polydopamine absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1-6, 9-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (WO 2018/045905, March 15, 2018 which is equivalent to Shi et al. (US 2019/0062462 A1)).
The instant claims further recite a ratio of two components (claims 2 and 10) and a metal-halide salt over a ratio of 1:35 of [0066] and genipin (crosslinker) of [0067] taught by Shi et al. 
Shi et al. further teach calcium chloride as a crosslinker in [0041] and thus utilization of the calcium chloride of [0067] of Shi et al. would have been obvious.
As to the instant ratios: When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to modify amounts of components in [0066] of Shi et al. and to utilize the calcium chloride as a crosslinker in [0067] of Shi et al. since Shi et al. teach the calcium chloride as a crosslinker and since a modification to amounts of components had been held obvious by the court absent showing otherwise.
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.

Claims 7, 8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (WO 2018/045905, March 15, 2018 which is equivalent to Shi et al. (US 2019/0062462 A1)).as applied to claims 1-6, 9-14, 19 and 20 above, and further in view of Zhao et al. (US 2014/0311673 A1).
The instant claims further recite a film and a thickness thereof and a method of making the film.
The instant adhesive in a form of a film is known as taught by Zhao et al.
Figures 1, 2, 3a, 3b and 3c and [0020-0024] of Zhao et al. show a film/layer used in water as the adhesive.  The recited method of claim 17 are well-known for making a film.  The recited thickness of claim 18 for the film/layer taught by Zhao et al. would have been obvious to one skilled in the art since changes in size are not inventive.  In re Rose, 220 F.2d 459, 463, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984).
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to obtain an adhesive in a form of the film/layer which is well-known as taught by Zhao et al.  in Shi et al. absent showing otherwise.
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1-6, 9-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (WO 2018/045905, March 15, 2018 which is equivalent to Shi et al. (US 2019/0062462 A1)), and further in view of Lee et al. (US 9,433,699).
Further as to optional molecular weights of polydopamine of claims 3 and 11 which is well-known in the art. 
Lee et al. teach the polydopamine having a molecular weight of 10,000-1,000,000 Da or 50,000-200,000 Da at col. 5, lines 4-24 which would overlap the recited molecular weight.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the polydopamine having a molecular weight of 1,000-100,000 Da falling within scope of Lee et al. in Shi et al. since Shi et al. teach the polydopamine which would encompass various molecular weight as taught by Lee et al. absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (US 2014/0311673 A1) in view of Antoni et al. (US 9,272,075) and/or WO 2011/005258 A1 (Jan. 13, 2011), and further in view of Wang et al. (US 10,568,984).
The instant claims 3 and 11 further recite an alternative hydrocaffeic acid.
Wang et al. teach various catechol containing compound such as hydrocaffeic acid at col. 11, line 22.  
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize hydrocaffeic acid and a polymer thereof taught by Wang et al. in lieu of dopamine of Zhao et al. since Zhao et al. teach that the adhesive material comprises one or more catechol functional groups in [0041] which would encompass the hydrocaffeic acid and since the more than one catechol functional groups taught by Zhao et al. would make the instant derivative of the hydrocaffeic acid (i.e. pol hydrocaffeic acid) obvious absent showing otherwise.  
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/May 7, 2022                                                   /TAE H YOON/                                                                               Primary Examiner, Art Unit 1762